                                                                          Case 3:20-cv-07345-SK Document 28 Filed 06/02/21 Page 1 of 4



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                2    Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                3    Jason J. Kim (State Bar No. 221476)
                                                                4    kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                5    jnelson@HuntonAK.com
                                                                6    550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                7    Telephone: (213) 532-2000
                                                                8    Facsimile: (213) 532-2020

                                                                9    Attorneys for Plaintiffs
                                                                10   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                11
                           Los Angeles, California 90071-2627




                                                                                         UNITED STATES DISTRICT COURT
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                13
                                                                                              SAN FRANCISCO DIVISION
                                                                14

                                                                15
                                                                     FACEBOOK, INC., a Delaware              CASE NO.: 3:20-CV-07345-SK
                                                                16   corporation and INSTAGRAM, LLC, a
                                                                17   Delaware limited liability company,     STIPULATION AND ORDER
                                                                                                             REGARDING PERMANENT
                                                                18                    Plaintiffs,            INJUNCTION AND DISMISSAL
                                                                19         v.
                                                                20

                                                                21   SEAN HEILWEIL, and JARRETT
                                                                22   LUSSO, d/b/a “BOOSTGRAM”,

                                                                23                    Defendants.
                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                                         3:20-cv-07345-SK
                                                                                 STIPULATION AND ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                             Case 3:20-cv-07345-SK Document 28 Filed 06/02/21 Page 2 of 4



                                                                1            WHEREAS, Plaintiffs Facebook, Inc. and Instagram, LLC (“Plaintiffs” or
                                                                2    “Facebook”) claim Defendants Sean Heilweil and Jarrett Lusso (“Defendants”)
                                                                3    operated an unlawful business using the website boostgram.com to target Plaintiffs
                                                                4    and their users. In particular, Facebook claims Defendants violated Instagram’s
                                                                5    Terms of Use, Community Guidelines, and Platform Policy, and state and federal
                                                                6    laws, by artificially inflating the “likes” and “followers” of Instagram accounts, and
                                                                7    promoting their fake engagement service using a diluting domain name.
                                                                8            WHEREAS, Facebook previously revoked Defendants’ access to Facebook
                                                                9    and Instagram, and sent cease and desist letters in May 2017 and August 2019.
                                                                10           WHEREAS, on October 20, 2020, Plaintiffs filed a lawsuit seeking injunctive
                                                                11   and monetary relief against Defendants in the United States District Court for the
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Northern District of California titled, Facebook, Inc. and Instagram, LLC v. Sean
                                                                13   Heilweil, and Jarrett Lusso, d/b/a “Boostgram,” Case No. 3:20-CV-07345-SK (the
                                                                14   “Action”).
                                                                15           WHEREAS, the parties have agreed to resolve this action, and part of that
                                                                16   resolution includes the entry of this Stipulated Permanent Injunction.
                                                                17           NOW, THEREFORE, the parties stipulate and agree as follows:
                                                                18                       STIPULATED PERMANENT INJUNCTION
                                                                19           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED by the parties,
                                                                20   that:
                                                                21           1.    Defendants shall notify all their current and future employers, employees
                                                                22   and agents of the existence of this Injunction and provide a copy of this Injunction to
                                                                23   all current and future employers, employees and agents.
                                                                24           2.    Defendants and, with the exception of the attorneys representing
                                                                25   Defendants in this case, all other individuals acting on Defendants’ behalf who are
                                                                26   described in Federal Rule of Civil Procedure 65(d)(2), including but not limited to
                                                                27   Cache Ventures, LLC (collectively, the “Prohibited Parties”), are immediately and
                                                                28   permanently ordered and enjoined as follows:

                                                                                                                1                             3:20-cv-07345-SK
                                                                                    STIPULATION AND ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                           Case 3:20-cv-07345-SK Document 28 Filed 06/02/21 Page 3 of 4



                                                                1                 a.     The Prohibited Parties are immediately and permanently enjoined
                                                                2    from accessing and using, whether directly or indirectly via a third party,
                                                                3    intermediary, or proxy, the Facebook and Instagram platforms for any reason.
                                                                4                 b.     The Prohibited Parties are immediately and permanently enjoined
                                                                5    from engaging in or assisting others with any software or malicious code that interacts
                                                                6    with Facebook’s or Instagram’s platforms and computer networks, including but not
                                                                7    limited to any software or malicious code that generates “likes,” “followers,” or
                                                                8    automates the actions of Instagram accounts.
                                                                9                 c.     The Prohibited Parties are immediately and permanently enjoined
                                                                10   from logging into, managing, manipulating, operating, or otherwise taking action on
                                                                11   behalf of, any Facebook or Instagram account of any Facebook or Instagram user,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   whether directly or indirectly through a third party, intermediary, or proxy.
                                                                13         3.     The Court will retain continuing jurisdiction to enforce the terms of this
                                                                14   Stipulated Permanent Injunction and to address any other matters arising out of or
                                                                15   regarding this Stipulated Permanent Injunction, including any allegations that the
                                                                16   parties have failed to comply with their obligations as set forth in this Stipulated
                                                                17   Permanent Injunction, and the parties agree to submit to the Court’s jurisdiction for
                                                                18   those purposes.
                                                                19         4.     The rights and obligations under this Stipulated Permanent Injunction
                                                                20   shall benefit, and be binding upon, each of the parties and their respective affiliates,
                                                                21   predecessors, successors, and assigns.
                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                                                 2                              3:20-cv-07345-SK
                                                                                   STIPULATION AND ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                             Case 3:20-cv-07345-SK Document 28 Filed 06/02/21 Page 4 of 4



                                                                1                                           DISMISSAL
                                                                2            Facebook’s claims against Defendants are hereby dismissed with prejudice
                                                                3    against the Defendants, except the Court retains jurisdiction to enforce this Stipulated
                                                                4    Permanent Injunction and Dismissal. Each party bears its own fees and costs.
                                                                5            IT IS SO STIPULATED.
                                                                6
                                                                     Dated: June 1, 2021                          HUNTON ANDREWS KURTH LLP
                                                                7

                                                                8                                                     By:        /s/
                                                                                                                               Ann Marie Mortimer
                                                                9
                                                                                                                               Jason J. Kim
                                                                10                                                             Jeff R. R. Nelson
                                                                                                                            Attorneys for Plaintiffs
                                                                11
                                                                                                                            FACEBOOK, INC. and
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                                          INSTAGRAM, LLC
                                                                13
                                                                     Dated: June 1, 2021                          JOHAL & MOHIUDDIN, LLP
                                                                14
                                                                                                                      By:        /s/ Sharan Kaur Johal
                                                                15
                                                                                                                               Sharan Kaur Johal
                                                                16                                                          Attorney for Defendants
                                                                                                                            SEAN HEILWEIL and JARRETT
                                                                17
                                                                                                                            LUSSO
                                                                18
                                                                                      Signature Attestation Pursuant to Local Rule 5-1(i)(3)
                                                                19
                                                                             I, Jeff R. R. Nelson, attest that concurrence in the filing of this document has
                                                                20
                                                                     been obtained from each of the other signatories.
                                                                21
                                                                     Dated: June 1, 2021
                                                                22                                                    By:        /s/ Jeff R. R. Nelson
                                                                                                                              Jeff R. R. Nelson
                                                                23

                                                                24           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                25
                                                                     Dated: June 2, 2021                          By: ___________________________
                                                                26                                                    SALLIE KIM
                                                                27                                                    United States Magistrate Judge
                                                                28

                                                                     073923.0000056 EMF_US 84614904v3
                                                                                                                  3                                3:20-cv-07345-SK
                                                                                       STIPULATION AND ORDER REGARDING INJUNCTION AND DISMISSAL
